United States Bankruptcy Court

Steven Frank Fritchen

Inre | Megan Lynette Fritchen

Southern District of lowa

Debtor(s)

CERTIFICATE OF SERVICE

Case No.
Chapter

20-01503

 

13

I hereby certify that on August 19, 2020, a copy of Chapter 13 Plan was served electronically or by regular
United States mail to all interested parties, the Trustee and all creditors listed below.

Arnolds Motor Supply

Aspen Dental

Bank of Missouri

Betty Fritchen

Bridge City Truck Repair

Cabela's Capital One

Caey Hinnah

Capital One

Capital One

Care Credit

Chris Irk

Christopher and Banks

Clerk of Court

Computer Credit

Credit Bureau Services

Credit One Bank

Dr. Robert Olney - ENT Medical

Eddie Bauer

Emblem Mastercard

Federated Bank

Fingerhut

First National Bank of Fairfield

General Service Bureau

H & R Accounts

Herbergers

Hiway Service Center

HSBC

lowa Department of Revenue

IRS

JC Penney

Jefferson County Health Center

Jefferson County Health Center

Jefferson County Health Center

Kohis

Mahaska Health Partnership

Maurices

Meg Smith

Mercy Hospial

Mercy Hospial

Mercy lowa City Physician Services

Merrick Bank

Mike Myers Automotive

Mike's Parts and Service

Pay Pal Credit Services

Phillips & Cohen

Physician Anesthia Care

Pier One Imports

Prompt Health Care Solutions
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
 

Quad Corporation

Scheels

Southside Repair

Summit Account Resolution
TAC Repair

Ul Diagnostic Laboratories
Unity Point Health

Unity Point Health

Urbana Auto and Truck Center
Wolfe Clinic

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Isi Steve Goodiow

Steve Goodiow

Goodlow Law Firm

6 Washington Ave West

Albia, 1A 52531
641-932-2948Fax:641 -932-5133
goodilow@mediacombb.net

Best Case Bankruptcy
